DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/271,754 filed on 02/26/2021. Claims 1-20 are pending. Claims 1 and 15 are independent claims.

Priority
Application claims the benefit of Korean Application No. KR10-2018-0108997 filed 09/12/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to because under in claim 5 and a housing in claim 11 has reference character 100 which is not shown in any figure (e.g. 1-5) and an output shaft of a steering apparatus in claim 14 which is not shown in the figure. Regarding claim 5, it is not clear how upper or lower end works, since figure 1 shows X-axis as vertical and Y-axis as horizontal which is unconventional.  The drawings need to be amended to identify an upper and a lower end of the device. As it stands the upper and lower ends are determined by orientation of the device which may change.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 11, 13-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, lines 1-2, the phrase “the rotor disposed above the first connecting part overlaps the first connecting part in a shaft direction” renders the claim indefinite because it is not clear which direction is above? If this thing is placed in another position then the rotor is below the first connecting part. A second issue is they do not overlap along the shaft direction as they are spaced apart axially. Does it mean a radial overlap when viewed in the axial direction, but that is not what is claimed? 
Claim 18 has an issue with this overlap as well. 
Regarding claim 5, lines 1-2, the phrase “disposed under the first connecting part” renders the claim indefinite because it is not clear which is under and which is over as if it is turned by 180 degree, it is now over. Clarification is required.
Claim 11 recites the limitation “ a housing disposed outside the stator”. It is not clear what is considered the outside the stator? Does it mean anywhere outside the stator or outside the stator so it can cover the stator? In the art rejections below the claim is being treated as the housing is outside of the stator which is not covering the stator. Clarification is required. 
Claim 13 recites the limitation “the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since claim 13 depends on claim 1 which does not refer to a housing.  Moreover, the claim recites the limitation “a second bearing” in line 2. Claim 13 depends on claim 1 and claim 1 does not refer to any bearing. Clarification is required.
Claim 14 recites the limitation “ an output shaft of a steering apparatus”. It is not clear what is considered the output shaft of a power steering apparatus? Is this the tie rods that move the wheels or the rack that is moved by a pinion? Clarification is required. 
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smetama (US 9302580 B2) in view of  Gunji et al. (US 20120190491 A1)(hereinafter “Gunji”).
Regarding claim 1, Smetama discloses a motor (fig. 1) comprising: 
a first shaft (16) having a hollow shape; 
a rotor (15) coupled to the first shaft (16); 
a stator (14) disposed outside the rotor; 
a second shaft (e.g. 25a, 25b, 11a) having a hollow shape and disposed in the first shaft; 
a first planetary gear part  (e.g. 8) in contact with the first shaft; 
a second planetary gear part (e.g. 10) in contact with an inner circumferential surface of the second shaft (e.g. 11a); 

the reduced rotation speed is transmitted to the second shaft (e.g. 11a).
However, Smetama does not disclose wherein a first planetary gear part in contact with an inner circumferential surface of the first shaft.
Gunji teaches a wheel hub motor (fig. 1) wherein a first planetary gear part  (e.g. 24) in contact with an inner circumferential surface of the first shaft.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smetama by connecting the inner circumferential surface of the first shaft with the first planetary gear part in order to get different gear ratio, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and In re Einstein, 8 USPQ 167. (MPEP 2144.04)
As so modified, a motor would have a first planetary gear part  (e.g. 8) in contact with an inner circumferential surface of the first shaft. 
Regarding claim 2, Smetama/ Gunji teaches the motor of claim 1, Smetama further discloses wherein the first shaft includes: 
a first region (e.g. see the annotated fig. A)   formed to have a first inner diameter (e.g. R1, see the annotated fig. A); 
a second region ( e.g. see the annotated fig. A) formed to have a second inner diameter (e.g. R2, see the annotated fig. A); and 
a first connecting part connecting the first region and the second region, 

 the first inner diameter (e.g. R1, see the annotated fig. A) is smaller than the second inner diameter (e.g. R2, see the annotated fig. A).
Regarding claim 3, Smetama/ Gunji teaches the motor of claim 2, Smetama further discloses wherein
 the second shaft (e.g. 25a, 25b, 11a) rotatably disposed inside the first shaft includes (e.g. 16): 
a third region ( e.g. see the annotated fig. A) formed to have a third inner diameter (e.g. R3); 
a fourth region ( e.g. see the annotated fig. A)  formed to have a fourth inner diameter e.g. (R4, see the annotated fig. A); and 
a second connecting part ( e.g. see the annotated fig. A) connecting the third region and the fourth region, 
wherein the second planetary gear part is disposed on an inner circumferential surface of the fourth region, and 
the third inner diameter (e.g. R3, see the annotated fig. A)  is smaller than the fourth inner diameter (e.g. R4, see the annotated fig. A).
                  
    PNG
    media_image1.png
    723
    796
    media_image1.png
    Greyscale

Figure A: Annotated fig. 1 of Smetama
Regarding claim 4, Smetama/ Gunji teaches the motor of claim 3, Smetama further discloses wherein the rotor (15) disposed above the first connecting part overlaps the first connecting part in a shaft direction.
Regarding claim 6, Smetama/ Gunji teaches the motor of claim 3, Smetama further discloses wherein the first planetary gear part includes: a first sun gear (17) ; and a plurality of first planetary gears (18) configured to rotate along an outer circumferential surface of the first sun gear, wherein the first planetary gears are in contact with the inner circumferential surface of the second region (via ring gear 19).
Regarding claim 15, Smetama discloses a motor (fig. 1) comprising: 
a first shaft (16) having a hollow shape; 
a rotor (15) coupled to the first shaft (16); 
a stator (14) disposed outside the rotor; 
a second shaft (e.g. 25a, 25b, 11a) having a hollow shape and disposed in the first shaft; 
a first planetary gear part  (e.g. 8) in contact with the first shaft; 

a third shaft (e.g. 20) connecting the first planetary gear part and the second planetary gear part, 
wherein a gear ratio of the first planetary gear part is different from a gear ratio of the second planetary gear part (see col. 5, line 37-41).
However, Smetama does not disclose wherein a first planetary gear part in contact with an inner circumferential surface of the first shaft.
Gunji teaches a wheel hub motor (fig. 1) wherein a first planetary gear part  (e.g. 24) in contact with an inner circumferential surface of the first shaft.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smetama by connecting the inner circumferential surface of the first shaft with the first planetary gear part in order to get different gear ratio, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and In re Einstein, 8 USPQ 167. (MPEP 2144.04)
As so modified, a motor would have a first planetary gear part  (e.g. 8) in contact with an inner circumferential surface of the first shaft. 
Regarding claim 16, Smetama/ Gunji teaches the motor of claim 15,  Smetama further discloses wherein 
the first shaft includes a first region (e.g. see the annotated fig. A) formed to have a first inner diameter (e.g. R1, see the annotated fig. A); a second region ( e.g. see the annotated fig. A) formed to have a second inner diameter (e.g. R2, see the annotated fig. A); and a first connecting part connecting the first region and the second region, 

and 8New National Stage Patent ApplicationDocket No. DANA-0215 the second inner diameter (e.g. R2, see the annotated fig. A) is greater than the fourth inner diameter (e.g. R4, see the annotated fig. A).
wherein the rotor is disposed on an outer circumferential surface of the first region, the first planetary gear part (e.g. 8)  is disposed on an inner circumferential surface of the second region, and
 the first inner diameter (e.g. R1, see the annotated fig. A) is smaller than the second inner diameter (e.g. R2, see the annotated fig. A).
Regarding claim 17, Smetama/ Gunji teaches the motor of claim 16, Smetama further discloses wherein
the first planetary gear part is in contact with an inner circumferential surface of the second region; 
and the second planetary gear part is in contact with an inner circumferential surface of the fourth region.
Regarding claim 19, Smetama/ Gunji teaches the motor of claim 17, Smetama further discloses wherein the first planetary gear part includes: a first sun gear (17) ; and a plurality of first planetary gears (18) configured to rotate along an outer circumferential surface of the first sun gear, wherein the first planetary gears are in contact with the inner circumferential surface of the second region (via ring gear 19);
the second planetary gear part (e.g. 10) includes: a second sun gear (22a) ; and a plurality of second planetary gears (24a) configured to rotate along an outer circumferential .
Claims 7- 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smetama (US 9302580 B2) in view of  Gunji et al. (US 20120190491 A1)(hereinafter “Gunji”) and further in view of Bouwer et al. (US 20150354672 A1) (hereinafter “Bouwer”).
Regarding claims 7 and 9, Smetama/ Gunji teaches all the elements of the invention as mentioned in claim 6, but fails to teach  wherein an outer diameter of the first sun gear is greater than an outer diameter of the first planetary gear and wherein an outer diameter of the second sun gear is greater than an outer diameter of the second planetary gear.
Bouwer teaches a planetary gear system (e.g. fig. 3) wherein an outer diameter of the sun gear (e.g. 104, 122) is greater than an outer diameter of the planetary gear (e.g. 124, 126, see para 33) in order to achieve a light weight, lower maintenance and larger reduction ratios and smaller envelops associated with planetary gear train. (see para 05)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smetama/ Gunji by changing the diameter of sun gear and planetary gear as taught by Bouwer in order to achieve a light weight, lower maintenance and larger reduction ratios and smaller envelops associated with planetary gear train.
As modified, the motor would have wherein an outer diameter of the first sun gear is greater than an outer diameter of the first planetary gear and wherein an outer diameter of the second sun gear is greater than an outer diameter of the second planetary gear.
Regarding claim 8, Smetama/ Gunji teaches the motor of claim 7, Smetama further discloses wherein the second planetary gear part (e.g. 10) includes: a second sun gear (22a) ; and a plurality of second planetary gears (24a) configured to rotate along an outer 
Regarding claim 12, Smetama/ Gunji teaches all the elements of the invention as mentioned in claim 1, but fails to teach wherein an outer diameter of the first planetary gear part is greater than an outer diameter of the second planetary gear part.
Bouwer teaches a planetary gear system (e.g. fig. 3) wherein an outer diameter of the first planetary gear part (e.g. 124) is greater than an outer diameter of the second planetary gear part (126) in order to achieve a light weight, lower maintenance and larger reduction ratios and smaller envelops associated with planetary gear train. (see para 05)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smetama/ Gunji by changing the diameter planetary gear as taught by Bouwer in order to achieve a light weight, lower maintenance and larger reduction ratios and smaller envelops associated with planetary gear train.
As modified, the motor would have wherein an outer diameter of the first planetary gear part is greater than an outer diameter of the second planetary gear part.
Regarding claim 20, Smetama/ Gunji teaches all the elements of the invention as mentioned in claim 19, but fails to teach wherein an outer diameter of the first sun gear is greater than an outer diameter of the second sun gear.
Bouwer teaches a planetary gear system (e.g. fig. 3) wherein an outer diameter of the first sun gear(e.g. 122) is greater than an outer diameter of the second sun gear (104). (see para 05)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smetama/ Gunji by changing the diameter of sun gear as taught by Bouwer in order to achieve a light weight, lower maintenance and larger reduction ratios and smaller envelops associated with planetary gear train.
.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smetama (US 9302580 B2) in view of  Gunji et al. (US 20120190491 A1)(hereinafter “Gunji”) and further in view of Lu et al. (US 20160319909 A1) (hereinafter “Lu”).
Regarding claim 11, Smetama/ Gunji teaches all the elements of the invention as mentioned in claim 3, but fails to teach further comprising a housing disposed outside the stator, wherein a first bearing is disposed between an inner circumferential surface of the housing and an outer circumferential surface of the second region in a radial direction.
Lu teaches a gearbox (fig.1) wherein a housing disposed (e.g. 6) outside the stator (23), wherein a first bearing ( e.g. 2) is disposed between an inner circumferential surface of the housing (e.g. 6-1) and an outer circumferential surface of the second region (e.g. 5-1) in a radial direction so that the planetary gear box can be secured and rotate with respect to the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smetama/ Gunji by adding a housing and a bearing as taught by Lu so that so that the planetary gear box can be secured and rotate with respect to the housing.
As modified, the motor would have a housing disposed outside the stator, wherein a first bearing is disposed between an inner circumferential surface of the housing and an outer circumferential surface of the second region in a radial direction.
Regarding claim 13, Smetama/ Gunji teaches all the elements of the invention as mentioned in claim 1, but fails to teach wherein an end portion of the third shaft is coupled to a second bearing disposed on a lower surface of the housing.
Lu et al. (US 20160319909 A1) teaches a gearbox (fig.1) wherein an end portion of the third shaft (5-1) is coupled to a second bearing (e.g. 2) disposed on a lower surface of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smetama/ Gunji by connecting the end portion of the third shaft to a lower surface of the housing via bearing as taught by Lu so that so that the planetary gear box can be secured and rotate with respect to the housing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smetama (US 9302580 B2) in view of  Gunji et al. (US 20120190491 A1)(hereinafter “Gunji”) as set forth in the rejection of claim 1 and further in view of Arbanas (US 20060264290 A1).
Regarding claim 14, Smetama/ Gunji teaches all the elements of the invention as mentioned in claim 1, but fails to teach wherein an end portion of the second shaft is connected to an output shaft of a steering apparatus.
Arbanas teaches a vehicle steering system (fig. 1-2) wherein an end portion of the shaft (e.g. 2) is connected to an output shaft (e.g. 3) of a steering apparatus (e.g. 20, 29) (see para 27, 29, and 30) so that power steering can be obtained with a compact design and a simply way of necessary redundancy in the event of a malfunction of the electrical units. (see para 6)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smetama/ Gunji by connecting the end portion of the second shaft to an output shafts of a steering apparatus as taught by Arbanas so that the power steering can be achieved with a compact design and provide redundancy in the event of a malfunction of the electrical units.
As modified, the motor would have an end portion of the second shaft is connected to an output shaft of a steering apparatus.

Allowable Subject Matter
Claims 5, 10, and 18 are objected to as been dependent upon a rejection base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art does not disclose or render wherein the fourth region disposed inside the second region is disposed under the first connecting part, in combination with the other elements required by the claim.
For example, prior art of record Smetama (US 9302580 B2) discloses a drive device for a vehicle is provided having an electric motor for generating a drive torque for the vehicle having a reduction gear section; the reduction gear section being operatively connected to the electric motor and reducing the drive torque; having a power divider section operatively connected to the reduction gear section; the power divider section distributing the reduced drive torque to the two output shafts; the power divider section and the reduction gear section being configured coaxially to a main transmission axis; and the power divider section being configured as a planetary gear set, a planetary drive being associated with each of the output shafts; the planetary gears of the two planetary drives being configured on a common planetary-gear carrier in a common pitch-circle diameter.
Regarding claim 10, the prior art does not disclose or render wherein: The motor of claim 9, wherein the third shaft connects a center of the first sun gear and a center of the second sun gear, in combination with the other elements required by the claim.

Bouwer et al. (US 20150354672 A1) teaches a planetary gear system (e.g. fig. 3-7) wherein the shaft connects a center of the first sun gear and a center of the second sun gear.
Smetama (US 9302580 B2) discloses a drive device for a vehicle is provided having an electric motor for generating a drive torque for the vehicle having a reduction gear section; the reduction gear section being operatively connected to the electric motor and reducing the drive torque; having a power divider section operatively connected to the reduction gear section; the power divider section distributing the reduced drive torque to the two output shafts; the power divider section and the reduction gear section being configured coaxially to a main transmission axis; and the power divider section being configured as a planetary gear set, a planetary drive being associated with each of the output shafts; the planetary gears of the two planetary drives being configured on a common planetary-gear carrier in a common pitch-circle diameter.
Regarding claim 18, the prior art does not disclose or render wherein an inner side of the stator overlaps an outer side the first connecting part in a shaft direction, in combination with the other elements required by the claim.
For example, prior art of record Smetama (US 9302580 B2) discloses a drive device for a vehicle is provided having an electric motor for generating a drive torque for the vehicle having a reduction gear section; the reduction gear section being operatively connected to the electric motor and reducing the drive torque; having a power divider section operatively connected to the reduction gear section; the power divider section distributing the reduced drive torque to the two output shafts; the power divider section and the reduction gear section being configured coaxially to a main transmission axis; and the power divider section being 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Pitts (US 4014224 A) discloses A planetary gear train having four gears that are arranged as two external-internal pairs, in which the two external gears are connected to form a cluster which rotates around a rotatable eccentric, and within the respective internal gears. Certain relations between parameters of the four gears provide high efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655